Exhibit 10.10

CONFIDENTIALITY, NON-COMPETITION AND

NON-SOLICITATION AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the
“Agreement”), is made and entered into as of                    , 2007, between
Nascent Wine Company, Inc., a Nevada corporation (the “Company”), and
                                    (“Executive”).

WHEREAS, Executive is employed by the Company; and

WHEREAS, as a result of his employment with, management of and interest in the
Company, the Executive has occupied a position of trust and confidence and has
access to confidential information.

WHEREAS, the Company has entered into the Series A Convertible Preferred Stock
and Warrant Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”) by and among the Company and the purchasers named therein (the
“Purchasers”).

WHEREAS, as a condition to the consummation of, and in partial consideration
for, the transactions contemplated by the Purchase Agreement, the Company and
the Executive have agreed to enter into this Agreement

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:


1.             NONCOMPETITION; NONSOLICITATION; NONDISCLOSURE OF PROPRIETARY
INFORMATION; SURRENDER OF RECORDS; INVENTIONS AND PATENTS.


(A)           NO COMPETITION.  EXECUTIVE RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE COMPANY’S BUSINESS AND THAT EXECUTIVE’S POSITION WITH THE COMPANY
AND ACCESS TO AND USE OF THE COMPANY’S CONFIDENTIAL RECORDS AND PROPRIETARY
INFORMATION RENDERS EXECUTIVE SPECIAL AND UNIQUE.  DURING THE PERIOD OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR FIVE (5) YEARS FOLLOWING THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR CAUSE AND THREE (3)
YEARS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR THE COMPANY
WITHOUT CAUSE, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, OWN, MANAGE,
OPERATE, JOIN, CONTROL, PARTICIPATE IN, INVEST IN OR OTHERWISE BE CONNECTED OR
ASSOCIATED WITH, IN ANY MANNER, INCLUDING AS AN OFFICER, DIRECTOR, EMPLOYEE,
INDEPENDENT CONTRACTOR, STOCKHOLDER, MEMBER, PARTNER, CONSULTANT, ADVISOR,
AGENT, PROPRIETOR, TRUSTEE OR INVESTOR, ANY COMPETING BUSINESS LOCATED IN THE
GEOGRAPHIC TERRITORIES SERVED BY THE COMPANY AND ITS SUBSIDIARIES; PROVIDED,
HOWEVER, THAT THE EXECUTIVE MAY OWN AN AMOUNT LESS THAN ONE PERCENT (1%) OF A
COMPETING BUSINESS SO LONG AS THE EXECUTIVE PROVIDES TEN (10) DAYS PRIOR WRITTEN
NOTICE TO THE PURCHASERS.

For purposes of this Agreement, the term “Competing Business” shall mean (A) any
business or venture engaged or involved (in whole or in part) in wine, food
product and/or beer distribution and the distribution of food-related items such
as napkins, plates and cups, or in any other business which the Company or any
of its affiliates may engage in from time to time during the period of
Executive’s employment with the Company, and (B) any business in which
Executive  was engaged or involved, in any capacity, on behalf of the


--------------------------------------------------------------------------------


 

Company or an affiliate of the Company or with respect to which Executive has
obtained proprietary information (as defined below).


(B)           NO SOLICITATION OF EMPLOYMENT.  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, AND FOR A PERIOD OF FIVE (5) YEARS AFTER THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, EXECUTIVE
SHALL NOT SOLICIT OR ENCOURAGE ANY OTHER EMPLOYEE TO LEAVE THE COMPANY FOR ANY
REASON, NOR ASSIST ANY BUSINESS IN DOING SO, NOR HIRE IN ANY BUSINESS ANY
INDIVIDUAL WHO WAS AN EMPLOYEE OF THE COMPANY WITHIN SIX (6) MONTHS OF SUCH
HIRE.


(C)           COMPANY CUSTOMERS.  EXECUTIVE SHALL NOT, DURING THE PERIOD OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF FIVE (5) YEARS AFTER
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON,
DIRECTLY OR INDIRECTLY, ON BEHALF OF A COMPETING BUSINESS, CONTACT, SOLICIT OR
DO BUSINESS WITH ANY “CUSTOMERS” (AS DEFINED BELOW) OF THE COMPANY.  FOR THE
PURPOSES OF THE PROVISIONS OF THIS PARAGRAPH 1(D), THE TERM “CUSTOMER” SHALL
INCLUDE ANY ENTITY THAT, WITHIN TWO (2) YEARS PRIOR TO THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, UTILIZED THE SERVICES OF THE COMPANY.  THE TERM
“CUSTOMER” ALSO INCLUDES ANY FORMER CUSTOMER OR POTENTIAL CUSTOMER OF THE
COMPANY WHICH THE COMPANY HAS SOLICITED WITHIN TWO (2) YEARS PRIOR TO THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR THE PURPOSE OF SELLING ANY SERVICES
THEN SOLD BY THE COMPANY OR PROPOSED TO BE SOLD BY THE COMPANY.


(D)           PROPRIETARY INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT DURING THE
COURSE OF HIS EMPLOYMENT WITH THE COMPANY HE WILL NECESSARILY HAVE ACCESS TO AND
MAKE USE OF PROPRIETARY INFORMATION AND CONFIDENTIAL RECORDS OF THE COMPANY. 
EXECUTIVE COVENANTS THAT HE SHALL NOT DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY,  OR AT ANY TIME THEREAFTER, DIRECTLY OR INDIRECTLY,
USE FOR HIS OWN PURPOSE OR FOR THE BENEFIT OF ANY PERSON OR ENTITY OTHER THAN
THE COMPANY, NOR OTHERWISE DISCLOSE, ANY PROPRIETARY INFORMATION TO ANY
INDIVIDUAL OR ENTITY, UNLESS SUCH DISCLOSURE HAS BEEN AUTHORIZED IN WRITING BY
THE COMPANY OR IS OTHERWISE REQUIRED BY LAW.  EXECUTIVE ACKNOWLEDGES AND
UNDERSTANDS THAT THE TERM “PROPRIETARY INFORMATION” INCLUDES, BUT IS NOT LIMITED
TO:  (A) THE SOFTWARE PRODUCTS, PROGRAMS, APPLICATIONS, AND PROCESSES UTILIZED
BY THE COMPANY; (B) ANY INFORMATION CONCERNING THE TRANSACTIONS OR RELATIONS OF
ANY CUSTOMER OR VENDOR OF THE COMPANY WITH THE COMPANY OR ANY OF ITS OR THEIR
PARTNERS, PRINCIPALS, DIRECTORS, OFFICERS OR AGENTS; (C) ANY INFORMATION
CONCERNING ANY PRODUCT, TECHNOLOGY, OR PROCEDURE EMPLOYED BY THE COMPANY BUT NOT
GENERALLY KNOWN TO ITS OR THEIR CUSTOMERS, VENDORS OR COMPETITORS, OR UNDER
DEVELOPMENT BY OR BEING TESTED BY THE COMPANY BUT NOT AT THE TIME OFFERED
GENERALLY TO CUSTOMERS OR VENDORS; (D) ANY INFORMATION RELATING TO THE COMPUTER
SOFTWARE, COMPUTER SYSTEMS, PRICING OR MARKETING METHODS, SALES MARGINS, COST OF
GOODS, COST OF MATERIAL, CAPITAL STRUCTURE, OPERATING RESULTS, BORROWING
ARRANGEMENTS OR BUSINESS PLANS OF THE COMPANY; (E) ANY INFORMATION WHICH IS
GENERALLY REGARDED AS CONFIDENTIAL OR PROPRIETARY IN ANY LINE OF BUSINESS
ENGAGED IN BY THE COMPANY; (F) ANY BUSINESS PLANS, BUDGETS, ADVERTISING OR
MARKETING PLANS; (G) ANY INFORMATION CONTAINED IN ANY OF THE WRITTEN OR ORAL
POLICIES AND PROCEDURES OR MANUALS OF THE COMPANY; (H) ANY INFORMATION BELONGING
TO CUSTOMERS OR VENDORS OF THE COMPANY OR ANY OTHER PERSON OR ENTITY WHICH THE
COMPANY HAS AGREED TO HOLD IN CONFIDENCE; (I) ANY INVENTIONS, INNOVATIONS OR
IMPROVEMENTS COVERED BY THIS AGREEMENT; AND (J) ALL WRITTEN, GRAPHIC AND OTHER
MATERIAL RELATING TO ANY OF THE FOREGOING.  EXECUTIVE ACKNOWLEDGES AND
UNDERSTANDS THAT INFORMATION THAT IS NOT NOVEL OR COPYRIGHTED OR PATENTED MAY
NONETHELESS BE PROPRIETARY INFORMATION.  THE TERM “PROPRIETARY INFORMATION”
SHALL NOT INCLUDE

2


--------------------------------------------------------------------------------



 


INFORMATION GENERALLY AVAILABLE TO AND KNOWN BY THE PUBLIC OR INFORMATION THAT
IS OR BECOMES AVAILABLE TO EXECUTIVE ON A NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE COMPANY OR THE DIRECTORS, OFFICERS, EMPLOYEES, PARTNERS,
PRINCIPALS OR AGENTS OF THE COMPANY (OTHER THAN AS A RESULT OF A BREACH OF ANY
OBLIGATION OF CONFIDENTIALITY).


(E)           CONFIDENTIALITY AND SURRENDER OF RECORDS.  EXECUTIVE SHALL NOT
DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR AT ANY TIME
THEREAFTER (IRRESPECTIVE OF THE CIRCUMSTANCES UNDER WHICH EXECUTIVE’S EMPLOYMENT
BY THE COMPANY TERMINATES), EXCEPT AS REQUIRED BY LAW, DIRECTLY OR INDIRECTLY
PUBLISH, MAKE KNOWN OR IN ANY FASHION DISCLOSE ANY CONFIDENTIAL RECORDS TO, OR
PERMIT ANY INSPECTION OR COPYING OF CONFIDENTIAL RECORDS BY, ANY INDIVIDUAL OR
ENTITY OTHER THAN IN THE COURSE OF SUCH INDIVIDUAL’S OR ENTITY’S EMPLOYMENT OR
RETENTION BY THE COMPANY.  UPON TERMINATION OF EMPLOYMENT FOR ANY REASON OR UPON
REQUEST BY THE COMPANY, EXECUTIVE SHALL DELIVER PROMPTLY TO THE COMPANY ALL
PROPERTY AND RECORDS OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, ALL
CONFIDENTIAL RECORDS.  FOR PURPOSES HEREOF, “CONFIDENTIAL RECORDS” MEANS ALL
CORRESPONDENCE, REPORTS, MEMORANDA, FILES, MANUALS, BOOKS, LISTS, FINANCIAL,
OPERATING OR MARKETING RECORDS, MAGNETIC TAPE, OR ELECTRONIC OR OTHER MEDIA OR
EQUIPMENT OF ANY KIND WHICH MAY BE IN EXECUTIVE’S POSSESSION OR UNDER HIS
CONTROL OR ACCESSIBLE TO HIM WHICH CONTAIN ANY PROPRIETARY INFORMATION.  ALL
PROPERTY AND RECORDS OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ALL
CONFIDENTIAL RECORDS) SHALL BE AND REMAIN THE SOLE PROPERTY OF THE COMPANY
DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, AND THEREAFTER.


(F)            INVENTIONS AND PATENTS.  ALL INVENTIONS, INNOVATIONS OR
IMPROVEMENTS (INCLUDING POLICIES, PROCEDURES, PRODUCTS, IMPROVEMENTS, SOFTWARE,
IDEAS AND DISCOVERIES, WHETHER PATENT, COPYRIGHT, TRADEMARK, SERVICE MARK, OR
OTHERWISE) CONCEIVED OR MADE BY EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS,
IN THE COURSE OF HIS EMPLOYMENT BY THE COMPANY, BELONG TO THE COMPANY. 
EXECUTIVE WILL PROMPTLY DISCLOSE IN WRITING SUCH INVENTIONS, INNOVATIONS OR
IMPROVEMENTS TO THE COMPANY AND PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE
COMPANY TO ESTABLISH AND CONFIRM SUCH OWNERSHIP BY THE COMPANY, INCLUDING, BUT
NOT LIMITED TO, COOPERATING WITH AND ASSISTING THE COMPANY IN OBTAINING PATENTS,
COPYRIGHTS, TRADEMARKS, OR SERVICE MARKS FOR THE COMPANY IN THE UNITED STATES
AND IN FOREIGN COUNTRIES.


(G)           ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY VIRTUE OF
HIS POSITION, HIS SERVICES AND ACCESS TO AND USE OF CONFIDENTIAL RECORDS AND
PROPRIETARY INFORMATION, ANY VIOLATION BY HIM OF ANY OF THE UNDERTAKINGS
CONTAINED IN THIS SECTION 1 WOULD CAUSE THE COMPANY IMMEDIATE, SUBSTANTIAL AND
IRREPARABLE INJURY FOR WHICH IT HAS NO ADEQUATE REMEDY AT LAW.  ACCORDINGLY,
EXECUTIVE AGREES AND CONSENTS TO THE ENTRY OF AN INJUNCTION OR OTHER EQUITABLE
RELIEF BY A COURT OF COMPETENT JURISDICTION RESTRAINING ANY VIOLATION OR
THREATENED VIOLATION OF ANY UNDERTAKING CONTAINED IN THIS SECTION 1.  EXECUTIVE
WAIVES POSTING BY THE COMPANY OF ANY BOND OTHERWISE NECESSARY TO SECURE SUCH
INJUNCTION OR OTHER EQUITABLE RELIEF.  RIGHTS AND REMEDIES PROVIDED FOR IN THIS
SECTION 1 ARE CUMULATIVE AND SHALL BE IN ADDITION TO RIGHTS AND REMEDIES
OTHERWISE AVAILABLE TO THE PARTIES HEREUNDER OR UNDER ANY OTHER AGREEMENT OR
APPLICABLE LAW.


(H)           ACKNOWLEDGMENT.  EXECUTIVE UNDERSTANDS THAT THE PROVISIONS OF THIS
SECTION 1 MAY LIMIT HIS ABILITY TO EARN A LIVELIHOOD IN A BUSINESS THAT COMPETES
WITH THE BUSINESS OF THE COMPANY BUT NEVERTHELESS AGREES AND HEREBY ACKNOWLEDGES
THAT THE

3


--------------------------------------------------------------------------------



 


CONSIDERATION PROVIDED TO EXECUTIVE THROUGH HIS EMPLOYMENT AND THE GRANT OF
STOCK OPTIONS ON THE DATE HEREOF IS SUFFICIENT TO JUSTIFY THE RESTRICTIONS
CONTAINED IN SUCH PROVISIONS.  IN CONSIDERATION THEREOF AND IN LIGHT OF
EXECUTIVE’S EDUCATION, SKILLS AND ABILITIES, EXECUTIVE AGREES THAT HE WILL NOT
ASSERT IN ANY FORUM THAT SUCH PROVISIONS PREVENT HIM FROM EARNING A LIVING OR
OTHERWISE ARE VOID OR UNENFORCEABLE OR SHOULD BE HELD VOID OR UNENFORCEABLE.


2.             ASSIGNMENT AND TRANSFER. THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY, AND SHALL BE ASSIGNABLE BY THE COMPANY WITHOUT
EXECUTIVE’S PRIOR WRITTEN CONSENT TO ANY PURCHASER OF ALL OR SUBSTANTIALLY ALL
OF THE COMPANY’S BUSINESS OR ASSETS, ANY SUCCESSOR TO THE COMPANY OR ANY
ASSIGNEE THEREOF (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE).  IN ADDITION, THE COMPANY MAY ASSIGN THIS AGREEMENT WITHOUT
EXECUTIVE’S PRIOR CONSENT TO ANY PURCHASER OF ASSETS OF THE COMPANY RELATING TO
BUSINESSES OF THE COMPANY IN WHICH EXECUTIVE WAS INVOLVED DURING HIS EMPLOYMENT
BY THE COMPANY.  IN THE EVENT OF ANY ASSIGNMENT PURSUANT TO THIS AGREEMENT, THIS
AGREEMENT SHALL BE BINDING ON SUCH ASSIGNEE.


3.             MISCELLANEOUS.


(A)           NONDISCLOSURE; OTHER EMPLOYERS.  EXECUTIVE WILL NOT DISCLOSE TO
THE COMPANY, USE, OR INDUCE THE COMPANY TO USE, ANY PROPRIETARY INFORMATION,
TRADE SECRETS OR CONFIDENTIAL BUSINESS INFORMATION OF OTHERS.  EXECUTIVE
REPRESENTS AND WARRANTS THAT EXECUTIVE DOES NOT POSSESS ANY PROPERTY,
PROPRIETARY INFORMATION, TRADE SECRETS AND CONFIDENTIAL BUSINESS INFORMATION
BELONGING TO ANY PRIOR EMPLOYERS.


(B)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED (BOTH AS TO VALIDITY AND PERFORMANCE) AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH JURISDICTION, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OR WHERE THE PARTIES ARE LOCATED AT
THE TIME A DISPUTE ARISES.  ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT
IN A COURT SITUATED IN THE CITY OF NEW YORK AND THE PARTIES HEREBY CONSENT TO
THE JURISDICTION OF COURTS SITUATED IN THE STATE OF NEW YORK.  EACH PARTY HEREBY
WAIVES THE RIGHT TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE
RESOLUTION OF ANY SUCH ACTION.


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES RELATING TO MATTERS SET FORTH HEREIN AND
SUPERSEDES, CANCELS AND ANNULS ANY PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL
AGREEMENTS, UNDERSTANDINGS, COMMITMENTS AND PRACTICES BETWEEN THEM RESPECTING
THE MATTERS SET FORTH HEREIN, INCLUDING ALL PRIOR AGREEMENTS, IF ANY, BETWEEN
THE COMPANY AND EXECUTIVE, WHICH AGREEMENT(S) OR PROVISIONS OF SUCH AGREEMENTS
HEREBY ARE TERMINATED AND SHALL BE OF NO FURTHER FORCE OR EFFECT.


(D)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITING WHICH
MAKES EXPRESS REFERENCE TO THIS AGREEMENT AS THE SUBJECT OF SUCH AMENDMENT AND
WHICH IS SIGNED BY EXECUTIVE AND, ON BEHALF OF THE COMPANY, BY ITS DULY
AUTHORIZED OFFICER.


(E)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID
OR UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER PROVISIONS OF
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.  ANY PROVISION OF THIS
AGREEMENT HELD INVALID OR

4


--------------------------------------------------------------------------------



 


UNENFORCEABLE ONLY IN PART OR DEGREE SHALL REMAIN IN FULL FORCE AND EFFECT TO
THE EXTENT NOT HELD INVALID OR UNENFORCEABLE.


(F)            NONWAIVER.  NEITHER ANY COURSE OF DEALING NOR ANY FAILURE OR
NEGLECT OF EITHER PARTY HERETO IN ANY INSTANCE TO EXERCISE ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER OR UNDER LAW SHALL CONSTITUTE A WAIVER OF ANY OTHER RIGHT,
POWER OR PRIVILEGE OR OF THE SAME RIGHT, POWER OR PRIVILEGE IN ANY OTHER
INSTANCE.  ALL WAIVERS BY EITHER PARTY HERETO MUST BE CONTAINED IN A WRITTEN
INSTRUMENT SIGNED BY THE PARTY TO BE CHARGED AND, IN THE CASE OF THE COMPANY, BY
ITS DULY AUTHORIZED OFFICER.


(G)           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE SUFFICIENTLY GIVEN IF PERSONALLY DELIVERED OR IF SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, WITH RETURN RECEIPT REQUESTED,
ADDRESSED:  (A) IN THE CASE OF THE COMPANY, TO NASCENT WINE COMPANY, INC., 2355
PASEO DE LAS AMERICAS, SAN DIEGO, CALIFORNIA 92154, ATTENTION: SANDRO PIANCONE;
AND (B) IN THE CASE OF EXECUTIVE, TO EXECUTIVE’S LAST KNOWN ADDRESS AS REFLECTED
IN THE COMPANY’S RECORDS, OR TO SUCH OTHER ADDRESS AS EXECUTIVE SHALL DESIGNATE
BY WRITTEN NOTICE TO THE COMPANY.  ANY NOTICE GIVEN HEREUNDER SHALL BE DEEMED TO
HAVE BEEN GIVEN AT THE TIME OF RECEIPT THEREOF BY THE PERSON TO WHOM SUCH NOTICE
IS GIVEN IF PERSONALLY DELIVERED OR AT THE TIME OF MAILING IF SENT BY REGISTERED
OR CERTIFIED MAIL.


(H)           THIRD PARTY BENEFICIARIES; TERMINATION.  THE PARTIES AGREE THAT
THE PURCHASERS ARE AN INTENDED THIRD-PARTY BENEFICIARY OF THIS AGREEMENT.  NO
OTHER THIRD-PARTIES, WHETHER PERSONS OR ENTITIES, ARE INTENDED THIRD-PARTY
BENEFICIARIES.  IN THE EVENT THE PURCHASERS NO LONGER HOLD SERIES A CONVERTIBLE
PREFERRED STOCK OF THE COMPANY, THIS AGREEMENT SHALL TERMINATE AND SHALL HAVE NO
FORCE OR EFFECT.


(I)            SURVIVAL.  CESSATION OR TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY SHALL NOT RESULT IN TERMINATION OF THIS AGREEMENT.  THE
RESPECTIVE OBLIGATIONS OF EXECUTIVE AND RIGHTS AND BENEFITS AFFORDED TO THE
COMPANY OR ANY THIRD PARTY BENEFICIARIES AS PROVIDED IN THIS AGREEMENT SHALL
SURVIVE CESSATION OR TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

NASCENT WINE COMPANY, INC.

 

EXECUTIVE:

 

 

 

 

 

 

 

By::

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title

 

 

 

 

 

 

6


--------------------------------------------------------------------------------